IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-63,689-02



                          EX PARTE JOSEPH E. HOLMES, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                               CAUSE NO. 11-5-8610
              IN THE 24TH DISTRICT COURT FROM JACKSON COUNTY



          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and was sentenced to fourteen years’ imprisonment.

          On April 9, 2014, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On July 21, 2014, the trial court signed findings of fact and conclusions of

law that were based on the affidavit from trial counsel. The trial court recommended that relief be

denied.
       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: August 20, 2014
Do not publish